Citation Nr: 1027625	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status 
post right parietal craniotomy with residual migraine headaches, 
fatigue, and insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 to November 
2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia, 
which granted service connection in May 2007 for status post 
right parietal craniotomy with residual migraine headaches, 
fatigue, insomnia, and scar, with a 10 percent evaluation.  
Following the Veteran's notice of disagreement, a March 2009 
rating decision granted a separate 10 percent evaluation for the 
scar, residual of status post right parietal craniotomy, and 
continued the 10 percent evaluation for the status post right 
parietal craniotomy with residual migraine headaches, fatigue, 
and insomnia.  The Veteran perfected his appeal only with regard 
to the rating of the status post right parietal craniotomy with 
residual migraine headaches, fatigue, and insomnia.  

In April 2010 the Veteran testified before the undersigned.  A 
transcript has been incorporated into the record.  The record was 
held open for 30 days to allow for the submission of additional 
evidence.  No additional evidence was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008) (codified as revised at 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8045 (2009)).  The effective date for these 
revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  
For claims received by VA prior to that effective date, a Veteran 
is to be rated under the old criteria for any periods prior to 
October 23, 2008 but under the new criteria or the old criteria, 
whichever are more favorable, for any period beginning on October 
23, 2008.
While the old criteria will apply to applications received by VA 
before that date, a Veteran whose residuals of a TBI were rated 
under the pre-amended regulations may request review under the 
new criteria, irrespective of whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  In March 2009 the Veteran requested to have his claim 
reviewed under the new criteria.  Therefore, the new VA 
examination should be of sufficient scope so as to address any of 
the potential residuals of a TBI as contemplated by revised DC 
8045.  The Board acknowledges the Veteran's testimony to the 
effect that the Beckley VA Medical Center (VAMC) does not provide 
TBI examinations; accordingly, the Veteran's examination should 
be scheduled at a nearby facility equipped for these 
examinations.

With respect to VA treatment records, the claims file contains 
only notes of telephone contact between the Veteran and medical 
facility staff.  All of the Veteran's VA treatment records must 
be included in the record for proper review.

Finally, during his testimony before the undersigned, the Veteran 
stated he occasionally sought private medical care when he needed 
headache pain relief and was unable to get to the VA medical 
facility.  These private records are relevant and therefore 
should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment 
records dated December 2006 to present from 
the Beckley VAMC and include them in the 
record.  If these records are unavailable or 
do not exist, such should be documented in the 
record.

2.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or evaluation of 
his disability, to include the those records 
from a primary care physician, as referenced 
in his April 2010 testimony before the Board, 
or to provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his behalf.  
Document any attempts to obtain such records.  
If the AMC/RO is unable to obtain any 
pertinent evidence identified by the Veteran, 
so inform him and request that he obtain and 
submit it.

3.  The Veteran should then be scheduled for a 
VA examination at an appropriate facility to 
assess the current nature and severity of his 
service-connected status post right parietal 
craniotomy with residual migraine headaches, 
fatigue, and insomnia.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be conducted.

All pertinent pathology which is found on 
examination should be noted in the report of 
the evaluation.  To the extent possible, the 
examiner should elicit a complete history from 
the Veteran and specifically identify all 
neurological manifestations.  In particular, 
the examiner should identify whether the 
Veteran suffers from multi-infarct dementia 
due to his closed head injury, identify any 
purely neurological symptoms attributable to 
the service-connected disability, and provide 
an opinion regarding the impact of residuals 
of the head injury on the Veteran's ability to 
work.  If the Veteran is mentally incapable of 
providing a complete history, this fact should 
be noted in the examination report.

Also, the examiner should provide specific 
opinions addressing the degree to which the 
service-connected disability is manifested by 
facets of cognitive impairment including to 
memory, attention, concentration, executive 
functions; judgment; social interaction; 
orientation; motor activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; communication; and 
consciousness.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, to include the pre-amendment 
regulatory criteria as well as the revisions 
to the schedular criteria for evaluating 
traumatic brain injuries.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


